Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing of 10/15/2019.  Claims 1-18 are pending and have been considered below

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9-10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-11 and 17-18 of U.S. Patent No. 11,386,334. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variants of the claim set allowed see chart below. It would have been obvious to omit some of the features in the patented claim set. 

Application No.17/120009
US Patent No. 10,902,331
Claim 1:
A computer-implemented system for case-based reasoning (CBR), the system comprising:
an electronic memory; and
a computer processor, wherein the computer processor is programmed to: receive, through an interface, a selection of a current case and at least one past case; 

compare the current case with the at least one past case based on an ontology stored in the electronic memory, wherein the ontology integrates information associated with the current case and the at least one past case, wherein the comparison includes:

determining (i) a first hierarchical authority preference model for the current case and (ii) at least a second hierarchical authority preference model corresponding to the at least one past case, wherein each of the first hierarchical authority preference model and the at least second hierarchical authority preference model includes corresponding authority level information;

comparing the authority level information corresponding to the determined first hierarchical authority preference model with the authority level information corresponding to the determined at least second hierarchical authority preference model; and

sorting the past cases based on the corresponding authority level information; and 

display, with the interface, the sorted past cases. 








Claim 9. The system of claim 1, wherein the computer processor is an OWL 2 web ontology language reasoning engine, and wherein the ontology is rendered using W3C direct semantics ontology theoretic standards embedded in the OWL 2 web ontology language.


Claim 1:
A case-based reasoning (CBR) system, the system comprising: a processor, wherein the processor is configured to: receive, at a user interface, selection of a current case, at least one past case, and a user selection regarding display of at least one of: (i) P1-P6 factor partitions, (ii) cases with no discriminating exceptions, (iii) cases with exceptions that were mitigated, (iv) cases with no common factors, (v) stronger past cases, (vi) weaker past cases, and (vii) stronger current case, wherein: (i) P1 identifies common factors between the current case and the at least one past that are biased for a first perspective, (ii) P2 identifies common factors between the current case and the past that are biased for a second perspective, (iii) P3 identifies unique factors in the current case, but not in the past case, biased for the first perspective, (iv) P4 identifies unique factors in the past case, but not in the current case, that are biased for the second perspective, (v) P5 identifies unique factors in the current case, not in the past case, that are biased for the second perspective, and (vi) P6 identifies unique factors in the past case, not in the current case, that are biased for the first perspective;

compare the current case with the at least one past case based on an ontology, wherein the ontology integrates information associated with the at least one current case and the at least one past case with at least one reasoning system, wherein the comparison includes: 

determining (i) a first factor hierarchy for the current case and (ii) at least a second factor hierarchy for the at least one past case, wherein each of the first factor hierarchy and the at least second factor hierarchy includes a plurality of corresponding factors; and

applying the at least one reasoning system to the determined first factor hierarchy and at least second factor hierarchy, a set of factor partitions that identify common and unique factors between two cases being compared, and wherein the at least one reasoning system filters out any of the at least one past cases failing to satisfy conditions associated with the at least one reasoning system; and

display, with the user interface, those past cases satisfying the conditions associated with the at least one reasoning system. 


Claim 2. The system of claim 1, wherein the processor is an OWL 2 web ontology language reasoning engine, and wherein the ontology is rendered using W3C direct semantics ontology theoretic standards embedded in the OWL 2 web ontology language.





Claims 10 and 18 are similar in scope to that of claims 10-11 and 17-18, respectively and are rejected under similar grounds.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2, 6-8 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasravi et al. (US 2004/0172612).

Claim 1. Kasravi discloses a computer-implemented system for case-based reasoning (CBR), the system comprising:
an electronic memory (library, database, data structure) ([0051]); and
a computer processor, wherein the computer processor is programmed to ([0075]):
receive, through an interface, a selection of a current case (a new case (e.g., for the desired software) can be formulated, using the categories of the taxonomy (or even a substantially similar taxonomy)) ([0050], [0052]), and at least one past case (With reference to FIG. 3, a set of Existing Software 301 (e.g., a company's existing software programs) is stored in a library, database, or other organized and accessible data structure. In the depicted exemplary embodiment software profiles in the form of cases are automatically generated by a Case Loading Module 305 to create a CBR Case Base 311. The process of a Case Loading Module 305 operating on Existing Software 301 to create a CBR Case Base 311 can also be accomplished manually, or by other known methods) ([0051]);
compare the current case with the at least one past case based on an ontology (taxonomy) stored in the electronic memory, wherein the ontology integrates information associated with the current case and the at least one past case (… this module retrieves each existing case from the CBR Case Base 311, and compares it to a User Formulated Case 351 to calculate a similarity score) ([0052], [0054]), wherein the comparison includes:
determining (i) a first hierarchical authority preference model for the current case and (ii) at least a second hierarchical authority preference model corresponding to the at least one past case, wherein each of the first hierarchical authority preference model and the at least second hierarchical authority preference model includes corresponding authority level information (Turning to the exemplary taxonomy of FIG. 1, there are 11 major headings, or top level categories. Taxonomies are usually arranged in a class hierarchy, as is the taxonomy of FIG. 1. In general, the higher the level of a category, the more general it is and the lower the level, the more specific) ([0023])…( The graphic presentation of the exemplary taxonomy of FIG. 1 illustrates the tree-like class hierarchy of a software taxonomy. Each of the general categories 100 though 195 is presented as a main branch of the taxonomy, whereas a subcategory such as "Language" 161, "Tool Type" 162, "Operating System" 163, and "Application Server" 164, all subcategories of the general heading "Environment" 160, are smaller branches, and each of those smaller branches in turn has its own set of yet smaller branches in a hierarchical taxonomical tree) ([0027]).. (Once a case base describing existing software is created, a user can formulate a desired software profile as a new case to be used in searching against the case base. When using CBR, for example, such a new case can be formulated by specifying numerous fields and their desired values. Fields and their values can be, for example, categories and subcategories, subcategories and sub-subcategories, or sub-subcategories and their values, as respectively defined by a taxonomy) ([0044]) ([0069]-[0071], tables a,b,c) [wherein different tables a-c define the hierarchical authority preference model and authority level information (sum.c)];
comparing the authority level information corresponding to the determined first hierarchical authority preference model with the authority level information corresponding to the determined at least second hierarchical authority preference model ([0057]-[0059]); and sorting the past cases based on the corresponding authority level information; and display, with the interface, the sorted past cases ([0055], [0072]).

Claim 2. Kasravi discloses the system of claim 1, further comprising: a switch, wherein the switch is configured to enable reasoning of the corresponding authority level information, wherein the switch is implemented as a class in the ontology (taxonomy) ([0068],[0072]).

Claim 6. Kasravi discloses the system of claim 1, wherein the first hierarchical authority preference model and the at least one second hierarchical authority preference model include information about at least one of an authority level model, an authority level, and an authority ([0044]) ([0069]-[0071], tables a,b,c). 

Claim 7. Kasravi discloses the system of claim 1, wherein the interface is configured to receive modifications to at least one of the first hierarchical authority preference model and the at least one second hierarchical authority preference model ([0068]). 

Claim 8. Kasravi discloses the system of claim 7, wherein a relationship is defined between a first and second version of one of the first hierarchical authority preference model and the at least one second hierarchical authority preference model, wherein the second version includes the modifications received at the interface ([0068]).
Claims 15-17 represent the method of claims 6-8, respectively and are rejected along the same rationale.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi et al. (US 2004/0172612) and in view of Molloy et al. (US 5,787,234).

Claim 3. Kasravi discloses the system of claim 1, but fails to explicitly disclose wherein the past cases are sorted based on an argumentative strength associated with each of the past cases.
However, Molloy discloses wherein the past cases are sorted based on an argumentative strength associated with each of the past cases (a total activation strength is computed and the problem picklist 120 is ordered thereby. Two problems, "Light Print" and "Document Not Printing," are shown with colored bars indicating cycle or concept activation. The user decides that the proper description of the problem at hand is "Light Print" and selects this concept) (col. 10, lines 12-17). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Kasravi. One would have been motivated to do so to organize knowledge in a fashion analogous to biological cognition but without requiring continual relearning.
and Kasravi further discloses the corresponding authority level information ([0069]-[0071], tables a,b,c) [wherein different tables a-c define the hierarchical authority preference model and authority level information (sum.c)].

Claim 4. Kasravi and Molloy disclose the system of claim 3, Kasravi further discloses wherein the past cases are sorted based on the authority level information first ([0047]) and Molloy further discloses then the argumentative strength (The system searches the knowledge cube and finds "Light Print" in two cases. The system increments the concept activations of "Light Print" by two, for a total of three. It also finds the concepts "Laser Printer," "Low Toner Cartridge," "Dot Matrix" and "Worn Ribbon" in the two cases where "Light Print" occurs, and the concept activations for each of these are incremented by one) (col. 10, lines 19-25). One would have been motivated to do so to organize knowledge in a fashion analogous to biological cognition but without requiring continual relearning.

Claim 5. Kasravi and Molloy disclose the system of claim 3, wherein the past cases are sorted based on the argumentative strength first (The system also adds a cycle activation to the total for each of the five concepts found. Thus far, there have been two activation cycles. The concepts "Laser Printer," "Light Print" and "Low Toner Cartridge" each have been activated during both cycles, and thus, if the user examines all of the activations in the Top Of Mind memory, these three concepts will appear at the top of the list with colored bars indicating cycle activations. The other concepts activated in this example each have one cycle activation, and thus will appear lower down in the list, with different-colored bars indicating concept activations.
A total activation strength is computed and the diagnosis picklist 130 is ordered thereby. Three diagnoses, "Low Toner Cartridge," "Worn Ribbon" and "Cable Disconnected," are shown with color bars indicating cycle or concept activation) (col. 10, lines 26-40). One would have been motivated to do so to organize knowledge in a fashion analogous to biological cognition but without requiring continual relearning. Kasravi further discloses then the authority level information ([0048]).

Claims 12-14 represent the method of claim 3-5, respectively and are rejected along the same rationale.

8.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasravi et al. (US 2004/0172612) and in view of Oberle et al. (US 2014/0280370).

Claim 9. Kasravi discloses the system of claim 1, but fails to explicitly disclose wherein the computer processor is an OWL 2 web ontology language reasoning engine, and wherein the ontology is rendered using W3C direct semantics ontology theoretic standards embedded in the OWL 2 web ontology language.
However, Oberle discloses wherein the processor is an OWL 2 web ontology language reasoning engine, and wherein the ontology is rendered using on W3C direct semantics ontology theoretic standards embedded in the OWL 2 web ontology language ([0078]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Kasravi. One would have been motivated to do so to specifying reference models on which software has to be built and based on such ontologies.

Claim 18 represents the method of claim 9, and is rejected along the same rationale.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171